EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002, 18 U.S.C SECTION 1350 In connection with the Quarterly Report of iPass Inc. (the “Company”) on Form 10-Q for the period ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Frank E. Verdecanna, Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
